DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2018/011115 (filed on 09/20/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 09/26/2017.
Drawings
The drawings filed on 03/24/2020 have been considered.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/24/2020 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, add a period at end of claim, i.e., add a period after the phrase “irrespective each other.”
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/24/2020, have been carefully reviewed and searched. The closest new prior arts found are to US 5,324,567 (hereinafter Bratchley) and an article to “Inkjet-Printable Amphiphilic Polydiacetylene Precursor for Hydrochromic Imaging on Paper” (hereinafter Park). 
	Bratchley discloses a polydiacetylene compound (Raman-active compound) that can be blended with a polymer in an ink composition suitable for coded pattern (See Col. 2, lines 35-60 and Col. 6 line 64 to Col. 7 line 3).
	Similarly, Park discloses an ink solution comprises of polydiacetylene (DA monomers) in a water and ethanol (See page 499, right column and Figure 1).
	However, Bratchley and Park failed to disclose the ink composition is conductive and contains a conductive polymer with a diacetylene monomer having a formula satisfying the claimed Chemical Formula 1 as recited in claims 1, 10, and 18. Therefore, claims 1, 10, and 18 are allowable over the prior art of record. Claims 2-9, 11-17, and 19-20 directly or indirectly depend from claims 1, 10, and 18 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761